DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim(s) 1 and 2 have been considered but are moot because of new grounds of rejection or the arguments do not apply to the way the references are being used in the current rejection. Hanaoka (US 2012/0030961) is not utilized in the same way for the §103 rejection of Claim 1in that a new ground of reference is now added – Kotitschke (US 2014/0035199).
	Applicant amended Claims 1 and 2 to further add the limitations of 
Claim 1) – a moving mechanism having a tray  
	where a molded product is placed and
	 a slide (slidable) table on which the tray is placed 
	along with a controller controlling the above slide table with the tray to slide from an inside position of the casing to an ejection position where the tray and the slidable table are positioned outside the casing for the tray to be taken out from the casing and  	that this moving mechanism when the tray and slidable table are positioned at the inside position being further provided inside of the casing. 
Claim 2) – that the robot of Claim 1 and an inspection device are further provided inside the casing.
	No new matter added. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US 6,322,343) in view of Kotitschke (US 2014/0035199) and further in view of Hanaoka (US 2012/0030961).
Regarding Claim 1, Yoda discloses an injection molding system (abstract) comprising: 
an injection molding machine where a shaping mold is installed (Figs. 1, 5 Col. 2, ll. 9-11 compact injection molding machine ….mold clamping unit 49-:1-2 injection unit – 2 mold clamping unit – 3 ); 

a temperature controller controlling a temperature of the shaping mold (Fig. 3 Col. 2: ll. 13-15 mold temperature regulator for regulating mold temperature 4:25-26 mold temperature regulator – 15); 
a controller controlling the injection molding machine (Fig. 3 Col. 4: ll. 20-21 reception chamber – 10 for a control unit – 9); and 
a casing (Fig. 1 abstract, Col. 3: ll. 49-50 base cabinet is denoted by the reference numeral – 1)
the injection molding machine (Figs. 1, 4 Col. 3, ll. 52-53 injection unit – 2 and mold clamping unit – 3 are both covered with a cover – 4) , the material supply device (Fig. 4 Col. 4,l. 37 from figure bottom of  hopper – 25 is under cover – 4) , the temperature controller (Fig.3 Col. 4,ll.  22-26 …Within the base cabinet – 1…mold temperature regulator – 15), and the controller being provided inside the casing Figs. 2, 3 Col. 4,ll. 18-21…further the inside of base cabinet below the injection unit is partitioned by a partition plate – 8 to provide a reception chamber – 10 for a control unit – 9), 
the casing having a caster and being configured to be movable (Fig. 1 abstract, molding machine can be manually moved….by the casters on the bottom of the base cabinet; Col. 3: ll. 64-67 Casters – 5 are mounted at the four corners on the bottom of the tall cabinet together with stand members – 6 so that the base cabinet – 1 itself may also serve as a transport member.) 

Kotitschke discloses an injection molding system which comprises a moving mechanism (Figs. 3A-3E, abstract, paragraph [0040] molding device – 40; conveying tool – 50). 
having a tray (Figs. 1A-1C paragraph [0036] second mold half – 24 arranged on a carrier plate – 30) where a molded product is configured to be placed (Fig. 3A paragraphs [0041] [0042] objects….in the second mold half – 24 may be arranged therein;…second mold half – 24 representing the carrier which provides the objects to be over-molded inside of the molding device – 40 …placed on a base plate – 32) , and 	a slide table on which the tray is placed (Figs 3A-3B paragraph [0042] conveying tool – 50 may include a base level supporting plate – 52 onto which one or more sliding units – 54 may be arranged)  and which is slidable relative to the casing (Figs 3A-3E paragraph [0042] conveying tool – 50 may comprise a sliding unit – 54 on two sides of the molding device – 40 which may be opposite to each other) which while no casing is explicitly disclosed, this arrangement infers that the slidable table would move relative to any surrounding structure to the injection molding system of Kotitschke,
 the controller controlling the slide table with the tray placed thereon to slide (paragraph [0030] where a sliding unit may be an active translocation unit)  from an inside position where the tray and the slidable table are positioned inside the casing (Figs. 3A, 3B paragraphs [0042] [0043] second mold half – 24 representing the carrier which provides the objects to be over-molded inside of the molding device – 40 is 
the moving mechanism when the tray and the slidable table are positioned at the inside position being further provided inside of the casing (paragraph [0021] second mold half may be transported inside, through and out of the molding device). See Figs.  3A, 3B and 3E below showing tray and slidable table movements from inside to outside ejection positions).

    PNG
    media_image1.png
    122
    141
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    124
    139
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    133
    134
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yoda to incorporate the disclosure of Kotitschke whereby an injection molding system with an injection molding machine and a controller controlling the injection molding machine with a casing where the injection molding machine, a material supply device, a temperature controller and a controller being provided inside the casing, as disclosed by Yoda, to also consider the addition of a moving mechanism having a tray where a molded product is placed and a slide table on  which the tray is placed and that the controller of Yoda controls the above slide table with the tray to slide from an inside position of the casing to an ejection position for the tray to be taken out, as disclosed by Kotitschke, where it would be obvious for this moving mechanism to be located inside the casing of Yoda since this moving mechanism is inside the molding device of Kotitschke when the tray and the slidable table are positioned at the inside position  of the molding device of Kotitschke, which would be surrounded by the casing of Yoda.
One with ordinary skill in the art would be motivated to consider adding this moving mechanism feature of Kotitschke because molding time can be reduced since 
However, neither Yoda or Kotitschke disclose a dryer drying a material stored in the hopper (material supply device).
Hanaoka teaches a drying apparatus under reduced pressure for drying a plastic molding material stored in a material supply device (abstract, paragraph [0021] drying hopper – 2 thermal conduction tube – 5) which is placed on a pedestal – 16 under which casters – 17 are provided so as to be movable (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosures of Yoda and Kotitschke to incorporate the teaching of Hanaoka whereby an injection molding system comprising an injection molding machine, a material supply device, a temperature controller, and a controller all being provided inside a casing having a caster and being configured to be movable, as disclosed by Yoda, and with a moving mechanism, as disclosed by Kotitschke, to also be motivated to include a dryer drying a material stored in the material supply device, as taught by Hanaoka. 
One with ordinary skill in the art would be motivated to do so because this would prevent adherence and short-pass phenomenon of a plastic molding material (paragraph [0010]).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoda (US 6,322,343), Kotitschke (US 2014/0035199) and Hanaoka (US 2012/0030961) as applied to Claim 1 above, and further in view of Yoshioka (US 2016/0311143).
Regarding Claim 2, the combination of Yoda, Kotitschke and Hanaoka disclose all the limitations of Claim 1 but do not disclose the presence of a robot nor an inspection device.
Yoshioka discloses a robot taking out a molded product from the shaping mold, (Fig. 1 paragraphs [0025] [0040] molded product extraction device – 112) and also a casing (Figs.2, 3 paragraph [0041] safety fence – 130 surrounding the molded product extraction device – 112 which is constructed of a robot) 
an inspection device inspecting the molded product (paragraph [0007]... product inspection device are peripheral devices directly related to the ….robot for product extraction...), and 
the robot and the inspection device are further provided inside the casing (See below – Figs. 1, without the casing (safety fence) and Fig. 4 within the casing (safety fence).

    PNG
    media_image4.png
    911
    977
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    731
    662
    media_image5.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Yoda, Kotitschke and Hanaoka to incorporate the teaching of Yoshioka whereby an injection molding system comprising an injection molding machine, a material supply device, a dryer drying a material stored in the material supply device, a temperature controller, and a controller all being provided inside a casing having a caster and being configured to be movable with a moving mechanism, as disclosed by Yoda, Kotitschke and Hanaoka, 
to also provide a robot for taking out or extracting a molded product to a peripheral device for inspection with a moving mechanism moving a tray to an ejection position that can be taken to the outside, further provided inside the casing, as taught by Yoshioka. 
One with ordinary skill in the art would be motivated to do so because this allows precise work to be performed and the necessary maintenance of a positional relationship between the injection molding machine and a peripheral device such as a robot and a product inspection device in an appropriate state (paragraph [0007]).

Regarding Claims 3, 4, 5 and 6,  the combination of Yoda, Kotitschke, Hanaoka and Yoshioka disclose all the limitations of Claims 2, 3, 3 and 5, respectively,  and Yoda further discloses wherein a first base (Figs. 1, 5 Col.4:ll. 1-4 injection unit – 2 …mold clamping unit – 3 …on the top surface of the base cabinet.), a second base arranged 
However, Yoda does not disclose a same arrangement of the injection molding machine, the robot, the inspection device, and the moving mechanism arranged at the first base, the controller is arranged at the second base, and the material supply device, the temperature controller, and the dryer arranged at the third base. 
Additionally, neither Yoda, Kotitschke, Hanaoka and Yoshioka disclose in combination or singly in Claim 4, wherein the first base includes a top stage part and a bottom stage part (Yoda Col. 3:ll 11-14… space secured on the operation side of the top surface of base cabinet can be used as table for various work…), the moving mechanism is arranged at the bottom stage part, and when the casing is viewed from above, at least one of the injection molding machine, the robot, and the inspection device is arranged at the top stage part in such a way as to overlap a part of the moving mechanism,
 in Claim 5 that when the casing is viewed from above, the inspection device, the injection molding machine, and the robot are arranged clockwise or counterclockwise in this order in the casing or 
Claim 6 that when the casing is viewed from above, an arrangement area where the inspection device, the injection molding machine, and the robot are arranged, and the ejection position, do not overlap each other.

One would have been motivated to rearrange the components of the injection molding system for the purpose of adapting a casing or base cabinet as disclosed by Yoda so that, within it, all units and devices required for the injection molding of a resin, including the driving force of the molding machine is disposed within the casing or base cabinet and is now freely movably without being subjected to any constraint of directionality (Col. 5, ll. 34-44). 
Moreover, depending on the desired arrangement, one with ordinary skill in the art only has to secure an installation space for the casing or base cabinet in order to prepare the footprint for a molding machine (Col. 3, ll. 3-4).

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoda (US 6,322,343), Kotitschke (US 2014/0035199) Hanaoka (US 2012/0030961) and Yoshioka (US 2016/0311143) as applied to Claim 3 above, and further in view of Nichols (US 2,523,137).
Regarding Claim 7, the combination of Yoda, Kotitschke, Hanaoka and Yoshioka disclose all the limitations of Claim 3 but do not disclose that the material supply device has a pump generating compressed air.
In the same field of endeavor, Nichols discloses using a plastic molding machine that a molding material either in powder or granular form is placed in a hopper (Fig. 5 
the material is supplied from the material supply device to the injection molding machine via the compressed air (Fig. 5 9:34-40; 9:48-53 compressed air is applied to blow the contents of the hopper – 360…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yoda, Kotitschke, Hanaoka and Yoshioka to incorporate the disclosure of Nichols whereby an injection molding system comprising an injection molding machine, a material supply device, a dryer drying a material stored in the material supply device, a temperature controller, and a controller all being provided inside a casing having a caster and being configured to be movable with a robot for taking out or extracting a molded product  as disclosed by Yoda, Kotitschke, Hanaoka and Yoshioka 
to also provide compressed air to the material supply device so that the material is supplied from the device to the injection molding machine via the compressed air, as disclosed by Nichols. 
 One with ordinary skill in the art would be motivated because using compressed air to blow the contents of the hopper because this forces the molding material into the hopper for further processing (col. 12 ll. 68-72).

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoda (US 6,322,343), Kotitschke (US 2014/0035199) Hanaoka (US 2012/0030961) and Yoshioka (US 2016/0311143) as applied to Claim 2 above, and further in view of Nichols (US 2,523,137).
Regarding Claim 8, the combination of Yoda, Kotitschke, Hanaoka and Yoshioka disclose all the limitations of Claim 2 and Yoda further discloses wherein the shaping mold has a fixed mold, a moving mold moving relatively to the fixed mold (Fig. 6 5:5-11 bracket – 112 connected to a movable plate – 111 is received so as to move together with the movable plate – 111 in response to the opening and closing of the mold), and an ejector pin protruding from the moving mold toward the fixed mold due to the movement of the moving mold relative to the fixed mold (Fig. 6, servomotor for ejector – 108 ,,,connected to a movable plate – 111…so as to move together with the movable plate – 11), while Yoshioka discloses that a  robot takes out the molded product extruded from the moving mold by the ejector pin (Fig. 2 paragraph [0041] molded product extraction device – 112 is constructed of a robot and a molded product after being molded can be extracted from inside the mold of the injection molding machine by a hand attached to the tip portion of the robot being moved for gripping).
 However, while Yoda discloses a servomotor for an ejector (Figs 2, 3 4:63 ejector – 108) there is no further mention of an ejector or its description in it nor in the other prior art references.
In the same field of endeavor, Nichols discloses using a plastic molding machine where the molded material is ejected by ejector pins (Fig. 6 6:1-22 …means of an ejection cylinder – 200  containing a piston – 200a…The piston head – 186 engages a plate – 180 causing it to move upward thereby effecting upward movement of ejection pins – 206 attached to plates – 179).

One with ordinary skill in the art would consider this feature because ejector (ejection) pins force the molded work from the mold (lower die) to such a position that it can be easily removed by the operator (6:20-22). In this case, this occurs as recited in Claim 8, during the movement of the moving mold relative to the fixed mold so that the robot (operator) can take out the molded product extruded from the moving mold by the ejector pin(s).

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoda (US 6,322,343), Kotitschke (US 2014/0035199) and Hanaoka (US 2012/0030961)  as applied to Claim 1 above, and further in view of Watanabe (US 2019/0358903).
Regarding Claim 9, the combination of Yoda and Hanaoka disclose all the limitations of Claim 1 but do not disclose a flat screw and a barrel having a counter 
In the same field of endeavor, Watanabe discloses an injection molding machine (paragraph [0002]), wherein the injection molding machine has: 
a flat screw having an end surface with a groove formed thereon (Fig. 1, 4 paragraphs [0027] flat screw – 40 groove portions – 41);
a barrel having a counter surface facing the end surface (Figs. 2, 4 paragraph [0024] a flat screw – 40 as a first member and a screw-facing portion – 50 as a second member) and having a communication hole formed at the counter surface (Fig. 2 paragraph [0031] screw-facing surface – Ga…guide grooves – 54 are coupled to the communication hole – 56 formed at the center of the screw-facing surface – Ga); and 
a heater (Fig. 1 paragraph [0029] heating unit – 58  ...is embedded in the screw-facing portion – 50), and 
the injection molding machine melts the material supplied between the flat screw and the barrel by rotation of the flat screw and heating by the heater (Fig. 1, 4 paragraph [0029] material supplied into the groove portions – 41 of the flat screw – 40 which is rotating, while at least a portion thereof is being melted by heating with the heating unit – 58 and rotation of the flat screw- 40…), and injects the material into the shaping mold via the communication hole (paragraph [0029] paste-like material flowing into the center portion – 46 is supplied to the discharge unit – 60 as a molding material via a communication hole – 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosures 
One with ordinary skill in the art would consider this feature because this feature improves the performance of plasticizing the material by improving the amount of kneading of the material by means of the groove portion of the flat screw (paragraph [0014]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712